DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the metal disc" in the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (U.S. 5,577,696).
	Regarding claim 24, Kramer teaches a sensor, in particular in the form of a fire alarm, comprising a sensor housing which can be connected to a building and is adapted to accommodate electrical and/or electronic components of the sensor, wherein there is provided an adaptor 18 adapted to be connected with an adaptor top side by way of a direct installation procedure to a joining partner 20, in particular a ceiling 16, and with an adaptor underside to the sensor, that the adaptor is of a disc-shaped or plate-shaped configuration (see figures 1 and 4).
	However, Kramer does not explicitly teach that the adaptor has at least two recesses on the one adaptor underside, that arranged in the recesses is a magnetic metal disc with which the adaptor can be connected at a magnet at a bolt guide means of the setting tool and that the metal disc has a nail passage opening, through which a nail can pass upon setting in the course of the direct installation procedure.
	Kramer instead teaches that the recesses are located in receiver 22 which is mounted to the surface of the detector 14, wherein magnetic discs 30 are arranged in the recesses.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the recess in the base plate instead of the receiving part 22 since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. ln re Einstein, 8 USPQ 167.
	Regarding claim 27, Kramer further teaches wherein a connecter 22 is provided between the adaptor and the sensor.
	Regarding claim 41, the method of forming a device not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.
	
Claim(s) 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Meah et al. (GB 2487560, hereafter referred to as Meah).
Regarding claim 25, Kramer does not explicitly teach wherein the sensor has a sensor base which can be connected to the building and a sensor head which can be connected to the sensor base and that the electrical and/or electronic components of the sensor are disposed in the sensor head and/or in the sensor base.
This configuration is well known in the art as taught by Meah; figure 1 shows a sensor base 2 which can be connected to a building and a sensor head 3 which can be connected to the sensor base and that the electrical and/or electronic components 5 of the sensor are disposed in the sensor head and/or in the sensor base.
	Meah shows that the detector 3 is an equivalent structure known in the art. Therefore, because these two detectors were art-recognized equivalents at the time before the effective filing date, one of ordinary skill in the art would have found it obvious to substitute one for the other.
	Regarding claim 26, Kramer does not explicitly teach wherein an outside dimension of the adaptor substantially corresponds to an outside dimension of the sensor, in particular the sensor base, at least in a connecting region.
	Meah teaches wherein an outside dimension of the adaptor substantially corresponds to an outside dimension of the sensor, in particular the sensor base, at least in a connecting region (see figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to change the size of the sensor base since such a modification would have involved a mere change in-the size of-a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Alouche et al. (FR 3022970, hereafter referred to as Alouche).
Kramer does not explicitly teach wherein at least one centering aid is provided between the adaptor and the sensor.
Alouche teaches a similar sensor which comprises a support piece 10 with centering aid 110 (see Brief Description of Drawings, 2nd para., “lamella 110 is configured to allow the insertion of a fastener of the device, so as to secure the fastener to one face of the lamella 110 opposite to the device. The fastener corresponds, for example, to a coverslip. Preferably, the base 105 comprises at least two strips 110 to offset and the fastening of the fastener of the device is made by screwing”). Configuration of support piece also numbered as 306 is connected to casing 310 and attached to a surface (see figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kramer with the teaching of Alouche in order to provide a secure connection between the adapter and sensor.

Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer in view of Mittleman et al. (U.S. 2016/0334279, hereafter referred to as Mittleman).
Regarding claim 29, Kramer does not explicitly teach wherein a media protection for implementing IP protection is provided on the adaptor top side.
Mittleman teaches a similar sensor device which enables sleeve 604 to maintain a seal around sensor 287, as well as a gasket 284 which is made of a silicone rubber sleeve.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Kramer with the teaching of Mittleman in order to protect the interior components from the environment.

Allowable Subject Matter
Claims 31-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855